Case 9:19-cv-80825-DMM Document 54-1 Entered on FLSD Docket 12/11/2019 Page 1 of 4


    From:            Matthew Dietz
    To:              Scott Alexander
    Cc:              Admin Assistant
    Subject:         RE: Grant info
    Date:            Tuesday, December 10, 2019 9:27:51 AM
    Attachments:     image001.png
                     image002.png


    Then I’ll file a memo as contemplated by the Order now. Thanks.

    Matthew W. Dietz, Esq.
    Litigation Director
    Disability Independence Group, Inc.
    2990 Southwest 35th Avenue
    Miami, FL 33133
    Tel: (305) 669-2822
    Fax: (305) 442-4181
    TTY: (786) 621-5647
    e-mail: mdietz@justDIGit.org
    web: www.justDIGit.org




    Expanding Opportunities for Persons with Disabilities




    From: Scott Alexander <alexander@jambg.com>
    Sent: Tuesday, December 10, 2019 9:27 AM
    To: Matthew Dietz <mdietz@justdigit.org>
    Cc: Admin Assistant <aa@justdigit.org>
    Subject: Re: Grant info

    The City has been reminded of your requests. I am not attending primarily because I am not
    available (expert deposition in another case), and because the court prefers younger attorneys to
    handle these motions. That said, I don't think one could reasonably read the Court's Discovery Order
    as permitting argument as to other discovery issues plainly not set for hearing, without notice
    provided to the other side as contemplated by the Order, as that would constitute error.

    On Tue, Dec 10, 2019 at 9:19 AM Matthew Dietz <mdietz@justdigit.org> wrote:

      The other two outstanding issues are the timeline from the employee from the city that we have
      discussed, and the policies and procedures which I requested. Please advise as to the production
      of these documents.
Case 9:19-cv-80825-DMM Document 54-1 Entered on FLSD Docket 12/11/2019 Page 2 of 4



      While I appreciate the fact that a newer attorney is going to argue your motion, that does not
      prohibit you from attending as well, and it definitely does not prejudice my ability to ensure that I
      receive requested discovery. I would prefer to receive the documents, however, the court is
      going to ask if there are other outstanding issues, and I will not prejudice my case by your choice
      of counsel to attend the hearing.

      Matthew W. Dietz, Esq.
      Litigation Director
      Disability Independence Group, Inc.
      2990 Southwest 35th Avenue
      Miami, FL 33133
      Tel: (305) 669-2822
      Fax: (305) 442-4181
      TTY: (786) 621-5647
      e-mail: mdietz@justDIGit.org
      web: www.justDIGit.org




      Expanding Opportunities for Persons with Disabilities




      From: Scott Alexander <alexander@jambg.com>
      Sent: Tuesday, December 10, 2019 9:13 AM
      To: Matthew Dietz <mdietz@justdigit.org>
      Subject: Re: Grant info

      Mr. Dietz,

      Pursuant to the Court's expressed preference in #6 of the attached Order Setting Discovery
      Procedure, I am sending our firm's youngest associate to present the issues concerning Mr.
      Galluci's refusal to testify. She will not be prepared to, nor will she be addressing any matters
      other than those properly before the Court at the time of the hearing. I have requested that a link
      containing the Marsh emails be forwarded to you today. If, however, there remains any
      outstanding discovery issues between the parties after your receipt of that link, the attached
      Order provides the sole method for addressing the dispute, which obviously is not raising issues
      with the Magistrate that are not set for hearing and not properly before the court, particularly
      when the two primary attorneys handling the case are not present.

      Scott D. Alexander
Case 9:19-cv-80825-DMM Document 54-1 Entered on FLSD Docket 12/11/2019 Page 3 of 4




      On Tue, Dec 10, 2019 at 7:19 AM Matthew Dietz <mdietz@justdigit.org> wrote:
        Scott, we have a hearing in two days, and I still have not received any of the discovery, or notice
        about the policies and procedures from the last request, and I am concerned about the delay.
        Please advise if I will receive the discovery by the hearing. If I do not receive any better clue
        than its at the risk manager, I will ask the magistrate to order production.

        Thanks for your attention to this matter.

        Sent from my iPad

        Matthew W. Dietz, Esq.
        Litigation Director
        Disability Independence Group, Inc.
        2990 Southwest 35th Avenue
        Miami, FL 33133
        Tel: (305) 669-2822
        Fax: (305) 442-4181
        TTY: (786) 621-5647
        e-mail: mdietz@justDIGit.org
        web: www.justDIGit.org
        Expanding Opportunities for Persons with Disabilities




              On Dec 2, 2019, at 1:33 PM, Scott Alexander <alexander@jambg.com> wrote:




      --
      Scott D. Alexander
      Johnson, Anselmo, Murdoch,
         Burke, Piper & Hochman, P.A.
      2455 E. Sunrise Boulevard, Suite 1000
      Fort Lauderdale, FL 33304
      Tel: 954-463-0100
      Fax: 954-463-2444
      Alexander@JAMBG.COM




    --
    Scott D. Alexander
    Johnson, Anselmo, Murdoch,
Case 9:19-cv-80825-DMM Document 54-1 Entered on FLSD Docket 12/11/2019 Page 4 of 4


      Burke, Piper & Hochman, P.A.
    2455 E. Sunrise Boulevard, Suite 1000
    Fort Lauderdale, FL 33304
    Tel: 954-463-0100
    Fax: 954-463-2444
    Alexander@JAMBG.COM
